Exhibit 10.42

PATENT LICENSE AGREEMENT

THIS AGREEMENT is made and entered into this 24th day of May, 2006 (“Effective
Date”) by and between Vertical Communications, Inc., a corporation organized and
existing under the laws of Delaware and having an office at One Memorial Drive,
Cambridge, MA 02142 (“Vertical Communications”), and Converged Data Solutions
LLC, a limited liability company, organized and existing under the laws of
Illinois and having an office at 1550 N. Lake Shore Drive, No. 16C, Chicago, IL
60610 (“C-Data”), referred to herein individually as “a party” and collectively
as “the parties.”

WITNESSETH

WHEREAS, Vertical Communications, previously known as Artisoft, Inc., and a
company previously known as Vertical Networks, Inc. (“VNI”) and now known as
Consolidated IP Holdings, Inc. (“CIPHI”), were parties to one or more agreements
that related to the acquisition of certain assets by Vertical Communications
from CIPHI;

WHEREAS, the agreements between Vertical Communications and CIPHI included that
certain Vertical-Artisoft Patent Agreement (defined below) that granted rights
to Vertical Communications under certain patents (“C-Data Patents”, defined
below) previously owned by CIPHI that CIPHI has subsequently assigned to C-Data;
and

WHEREAS, Vertical Communications and C-Data desire to enter into a patent
license agreement that redefines and restates Vertical Communications’ rights
under the C-Data Patents from the Effective Date;

NOW, THEREFORE, in consideration of the promises and mutual covenants
hereinafter contained, the parties agree as follows:

1. DEFINITIONS.

As used in this Agreement, the term:

 

  1.1 “Vertical-Artisoft Patent Agreement” means that certain Agreement between
Vertical Networks, Inc. and Artisoft, Inc. relating to C-Data Patents, a copy of
which is attached as Exhibit 1 to this Agreement. After the Effective Date, this
Agreement supersedes the Vertical-Artisoft Patent Agreement as between the
parties hereto.

 

  1.2 “C-Data Patent” shall be defined as set forth in Section 1 of the
Vertical-Artisoft Patent Agreement.

 

  1.3 “Licensed Product” shall be defined as set forth in Section 1 of the
Vertical-Artisoft Patent Agreement.



--------------------------------------------------------------------------------

2. RELEASES AND GRANT.

 

  2.1 Each party hereby releases, acquits and forever discharges the other party
from any and all claims related to the C-Data Patents, including any liability
for infringement or alleged infringement by Vertical Communications’ Licensed
Products, arising or occurring prior to the Effective Date. The releases in this
Section 2.1 are intended to release any and all matters known, unknown,
suspected, unsuspected or hereafter discovered or ascertained with respect to
the subject areas covered by the releases in Section 2.1. Vertical
Communications and C¬Data expressly, knowingly and intentionally waive the
provisions of Section 1542 of the California Civil Code and any similar
provisions of any other applicable law with respect to the subject areas covered
by Section 2.1. Section 1542 of the California Civil Code provides: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.”

 

  2.2 Subject to the terms and conditions of this Agreement, C-Data hereby
grants and Vertical Communications hereby accepts a non-exclusive, transferable
(subject to Section 3 below), sublicensable (but only as expressly provided
herein and in Section 2.3 below), worldwide, perpetual, irrevocable, fully
paid-up, divisible, royalty-free license to the C-Data Patents to make, have
made, use, import, export, sell and distribute Licensed Products, and to
practice any methods or processes covered by a valid claim of an unexpired
C-Data Patent, or to otherwise make, have made, use, import, export, sell,
distribute, practice or have practiced anything covered by a valid claim of an
unexpired C-Data Patent during the Term. By way of clarification, it is agreed
that the license granted hereunder inures to the benefit of the direct or
indirect resellers, customers, and other intermediaries and users, of products
of Vertical Communications covered by this license, and to include any third
party business interests acquired by Vertical Communications (whether acquired
by asset transfer, equity acquisition or otherwise). This License is not
terminable by C-Data for any reason, including a material breach by Vertical
Communications of a material term or condition of this Agreement. It is further
acknowledged and agreed that Vertical Communications has continuously, and
without interruption, had a license in the C-Data Patents since the date of the
Vertical-Artisoft Patent Agreement.

 

  2.3 If within three and one half years of the Effective Date of this Agreement
any company that is not listed on Attachment B of the Vertical-Artisoft Patent
Agreement threatens to file or files a complaint or other pleading asserting
that Vertical infringes valid patents owned by such entity (such entity being a
“Plaintiff’), then Vertical Communications shall have the right to grant a
non-transferable, non-sublicensable, non-exclusive sublicense under the C-Data
Patents to the Plaintiff but only in final settlement of such complaint and only
to make, use and sell products. Vertical Communications shall have the right to
determine any consideration or compensation terms for the granting of the
foregoing sublicense in its discretion and without sharing of the consideration
or

 

-2-



--------------------------------------------------------------------------------

     compensation with C¬Data. Vertical Communications will disclose all
relevant terms of the sublicense to C-Data in writing within thirty (30) days of
granting the sublicense.

3. ASSIGNMENT.

This Agreement shall be binding upon, and shall inure to the benefit of, the
permitted successors and assigns of each party hereto. This Agreement may be
assigned or transferred by Vertical Communications to a third party without the
prior written consent of C-Data only if the assignment is made by Vertical
Communications to the third party in connection with a sale of substantially all
of the business of Vertical to such third party.

4. INVENTIONS.

VNI, C-Data and Vertical Communications acknowledge that Vertical Communications
may create inventions, trade secrets, improvements, extensions, and/or
modifications, based on the C-Data Patents and that any and all such inventions,
trade secrets, improvements, extensions, and modifications, related intellectual
property rights (including but not limited to any and all rights that may exist
in a specified jurisdiction under patent law, copyright law, publicity rights
law, moral rights law, trade secret law, trademark law, unfair competition law
or other similar protections, whether or not such rights are registered or
perfected), and any patent applications and patents related thereto, shall be
solely owned by Vertical Communications.

5. ASSISTANCE OF VERTICAL COMMUNICATIONS PERSONNEL.

To the extent C-Data requires the assistance of any Vertical Communications
personnel for the maintenance, licensing, or enforcement of the C-Data Patents,
Vertical Communications will be compensated by C-Data on an agreed-to basis.

6. WARRANTIES.

C-Data represents and warrants to Vertical Communications at the Effective Date
that:

 

  (a) C-Data is a limited liability company, duly organized, validly existing
and in good standing under the laws of the State of Illinois and has all rights
and power necessary to execute, deliver and perform its obligations under this
Agreement, including the right to grant the licenses granted hereunder;

 

  (b) the execution, delivery and performance of this Agreement by C-Data
(a) has been approved by any necessary company action and (b) is not contrary
to, or in conflict with, the formation and governance documents of C-Data, any
material agreement by which C-Data is bound or any applicable law; and

 

  (c) C-Data has received assignment of all right, title and interest in and to
the C-Data Patents.

 

-3-



--------------------------------------------------------------------------------

7. CONFIDENTIALITY.

 

A. Treatment and Protection. Each party hereto agrees to (a) hold in strict
confidence all confidential information which it received from the other party
prior to, or in the course of, this Agreement, (b) use the confidential
information solely to perform or to exercise its rights under this Agreement,
and (c) not to transfer, display, convey or otherwise disclose or make available
all or any part of such confidential information to any third party. Each party
shall take all measures necessary to protect against the disclosure or use of
the confidential information as it takes to protect its own proprietary or
confidential information (but in any case no less than reasonable measures).

 

B. No Publicity. Neither party will issue a press release, advertisement or
public statement concerning the existence of this Agreement, its contents or the
transactions contemplated by it without the express written consent of the
other, provided, however, that either Party may make any public disclosure it
believes in good faith is required by applicable law, regulation or stock market
rule.

 

C. Exclusions. The term “confidential information” shall not include information
that is:

 

  (i) in the public domain through no fault of the receiving party or of any
other person or entity that is similarly contractually or otherwise obligated;

 

  (ii) obtained independently from a third party without an obligation of
confidentiality to the disclosing party and without breach of this Agreement; or

 

  (iii) independently developed by the receiving party without reference to the
confidential information of the disclosing party.

 

D. Disclosures Required by Law. The receiving party may disclose the
confidential information of the disclosing party in response to a valid court
order, law, rule, regulation (including any securities exchange regulation), or
other governmental action provided that (a) the disclosing party is notified in
writing prior to disclosure of the information, and (b) the receiving party
assists the disclosing patty, at the disclosing party’s expense, in any attempt
by the other to limit or prevent the disclosure of the confidential information.

 

E. Remedies Upon Breach. Each party agrees that the other party may have no
adequate remedy at law if there is a breach or threatened breach of this
Section 9 and, accordingly, that either party shall be entitled (in addition to
any legal or equitable remedies available to such patty) to seek injunctive or
other equitable relief to prevent or remedy such breach.

 

F. Return or Destruction. Upon the termination or expiration of this Agreement
or upon the earlier request of the disclosing party, the receiving party shall
(a) at its own expense, (i) promptly return to the disclosing party all tangible
confidential information (and all copies thereof) of the disclosing party, or
(ii) upon written request firm the disclosing party, destroy such confidential
information and provide the disclosing party with written

 

-4-



--------------------------------------------------------------------------------

   certification of such destruction, and (b) cease all further use of the other
party’s confidential information, whether in tangible or intangible form.

8. MARKING.

In appropriate circumstances, Vertical Communications agrees to mark Licensed
Product (or their containers or labels) made, sold, or otherwise disposed of by
it under the license granted in this agreement with the numbers of the
applicable C-Data Patent(s).

9. LIABILITY LIMITATION.

Except for a violation of Sections 7, 8 and 10 herein, neither party shall be
liable for any indirect, special, consequential or other damages (except direct
damages) whatsoever, whether grounded in tort (including negligence), strict
liability, contract or otherwise.

10. TERM AND TERMINATION.

 

  10.1 Unless otherwise terminated as set forth herein, this Agreement shall
commence on the Effective, Date and terminate upon the last to expire of the
C-Data Patents (the “Term”).

 

  10.2 Vertical Communications may terminate this Agreement by giving C-Data
notice in writing at least thirty (30) days in advance of the effective date of
termination selected by Vertical Communications,

 

  10.3 Either party may terminate this Agreement if the other party in material
breach of any provision hereof, and the breaching party fails to remedy any such
breach within thirty (30) days after receipt of written notice thereof.

 

  10.4 Surviving any termination or expiration are:

 

  (a) any cause of action of Vertical Communications or C-Data, accrued or to
accrue, because of any breach or default by the other patty;

 

  (b) Sections 6-18; and

 

  (c) The license to Vertical Communications (including any sublicenses pursuant
to such license).

 

-5-



--------------------------------------------------------------------------------

11. NOTICES.

All notices under this Agreement shall be deemed to have been fully given when
done in writing and addressed as follows:

All general notices to Vertical Communications should be sent to:

Vertical Communications

5 Cambridge Center

Cambridge, MA 02142

Attention: Chief Executive Officer

All general notices to C-Data should be e-mailed or mailed to:

Alan R. Loudermilk

Converged Data Solutions LLC

1550 N. Lake Shore Drive, No. 16C

Chicago, IL 60610

alan@loudermilk.com

Either party may change its address upon written notice to the other party.

12. WAIVER.

None of the Terms of this Agreement can be waived except by the written consent
of the party waiving compliance.

13. INDEPENDENT CONTRACTOR.

Nothing in this Agreement is intended or shall be construed to create or
establish any agency, partnership or joint venture relationship between The
Parties. The parties expressly disclaim such relationship, agree that they are
acting solely as independent contractors hereunder and agree that the parties
have no fiduciary duty to one another or any other special or implied duties
that are not expressly stated herein. C-Data has no authority to act as agent
for, or to incur any obligations on behalf of or in the name of, Vertical
Communications.

14. COMPLIANCE WITH LAW.

Each party agrees to comply with all federal, state and local laws and
regulations applicable to this Agreement. Each party represents and warrants
that it is qualified to do business in the geographies in which it will perform
its obligations under this Agreement, and will obtain all necessary licenses and
permits, and satisfy any other legal, regulatory, and administrative
requirements, necessary to its performance hereunder

15. FORCE MAJEURE.

Neither party shall be liable for delay or failure in its performance hereunder
to the extent that such delay or failure is caused by an act of God, war,
natural disaster, strike, lockout, labor dispute, work stoppage, fire,
third-party criminal act, quarantine restriction or act of government, or any
other event beyond the reasonable control of that party (an “Excusable Delay”).
In the event an Excusable Delay continues for 30 days or longer, the other party
shall have the right, at its option, to immediately terminate this Agreement by
giving the party whose performance has failed or been delayed by the Excusable
Delay written notice of such election to terminate.

 

-6-



--------------------------------------------------------------------------------

16. SEVERABILITY.

If any one or more of the provisions of this Agreement, or the application
thereof in any circumstance, is held to be invalid, illegal or unenforceable in
any respect for any reason, the validity, legality and enforceability of any
such provision(s) in every other respect and the remaining provisions of this
Agreement shall be unimpaired, and this Agreement shall continue in full force
and effect, unless the provisions held invalid, illegal or unenforceable shall
substantially impair the benefits of the remaining provisions hereof.

17. WAIVER.

The failure of either party to insist upon strict performance or to seek remedy
for breach of any term or condition of this Agreement, or to exercise any right,
remedy or election set forth herein or permitted by law or equity, shall not
constitute nor be construed as a waiver or relinquishment in the future of such
term, condition, right, remedy or election. Any consent, waiver or approval by
either party of any act or matter shall only be effective if made in writing and
signed by an officer of the consenting, waiving or approving party.

18. ENTIRE AGREEMENT; AMENDMENT.

This Agreement and any Exhibits and Attachments hereto constitute the entire
agreement between the parties with respect to the subject matter and supersede
any prior or contemporaneous agreement or understanding, whether written or
oral, if any, between the parties. This Agreement is the result of both parties’
review, discussion and negotiation; therefore, any uncertainties or ambiguities
will not be interpreted against a party by virtue of its actual role in
preparing this Agreement. This Agreement may be modified only by a further
written agreement signed by both parties.

19. COUNTER PARTS; EXECUTION.

This Agreement may be executed in any number of counterparts, each of which
shall be an original, and such counterparts together shall constitute one and
the same instrument. Execution may be effected by delivery of facsimiles of
signature pages (and the parties shall follow such delivery by prompt delivery
of originals of such pages).

20. APPLICABLE LAW.

This Agreement shall be governed by the laws of the State of California
applicable to agreements negotiated, executed, and performed wholly within
California.

21. HEADINGS.

The headings appearing in this Agreement are inserted for convenience only and
shall not be used to define, limit or enlarge the scope of this Agreement or any
of the obligations herein.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
originals by their respective duly authorized officers or representatives.

 

Converged Data Solutions LLC     Vertical Communications, Inc. BY:  

/s/ ALAN R. LOUDERMILL

    By:  

/s/ KEN CLINEBELL

Date: May 24, 2006     Date: May 24, 2006

 

-8-